i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                        No. 04-10-00438-CV

                                      Edward R. BENAVIDES,
                                             Appellant

                                                   v.

                                       Johanna BENAVIDES,
                                             Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CI-11998
                             Honorable Peter A. Sakai, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 14, 2010

DISMISSED

           On June 17, 2010, we ordered appellant, Edward R. Benavides, to provide written proof to

this court by June 28 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the

clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record without

prepayment of the clerk’s fee. See TEX . R. APP . P. 20.1 and 35.3(a). We advised appellant that if

he failed to respond appropriately within the time provided, the appeal would be dismissed.
                                                                                     04-10-00438-CV



Appellant responded by letter dated July 1, 2010, stating he does not want to pursue this appeal. We

therefore dismiss this appeal.

                                                      PER CURIAM




                                                -2-